United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., claiming as widow of F.P., Appellant
and
DEPARTMENT OF ENERGY,
Germantown, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven J. Dunn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-630
Issued: April 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 15, 2009 nonmerit decision denying her request for
reconsideration.1 As there is no merit decision issued within 180 days of the filing of the appeal,
the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R. §§ 501.2 and
501.3(e).
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On December 5, 2006 the employee, then a 44-year-old maintenance mechanic, filed an
occupational disease claim alleging that his respiratory problems were caused or aggravated by
his federal employment. He was first aware of his condition on September 14, 2006 and that it
1

Appellant’s attorney requested an oral argument before the Board, but subsequently withdrew such request on
March 5, 2010. Accordingly, the Board will proceed with a decision on the record.

was caused or aggravated by his employment on June 12, 2006. The employing establishment
advised that the employee died on January 30, 2007. It stated that the employee was exposed to
dust, plaster dust, asbestos, spray paint and concrete dust in his job. By decision dated
August 22, 2007, the Office denied the employee’s claim finding that fact of injury was not
established.
On September 4, 2007 appellant, the employee’s widow, filed a claim for death benefits
asserting that the employee’s death was due to his job. The January 30, 2007 death certificate
listed the immediate cause of death as pneumonitis, noting an onset of six months. The Office
denied the claim, in a December 13, 2007 decision, finding that appellant did not establish that
the employee’s death was causally related to employment factors.2
On January 28, 2008 appellant requested reconsideration of the December 13, 2007
decision. In a January 28, 2008 report, Dr. Alencherry advised that the employee was initially
seen in August 2006 with a history of worsening shortness of breath. He stated the employee
was diagnosed with pulmonary fibrosis by thoracoscopy and a biopsy revealed advanced
interstitial fibrosis with hypersensitivity pneumonitis. Dr. Alencherry noted that the employee
used to work as a maintenance mechanic where he had significant exposure to dust, fumes and
asbestos. He stated, “these factors certainly caused [the employee’s] lung condition.”
By decision dated May 8, 2008, the Office denied modification of the December 13, 2007
decision disallowing the survivor benefit claim. It found that the medical evidence was
insufficient to establish causal relationship.
On April 23, 2009 appellant, through her attorney, disagreed with the Office’s decision
and requested reconsideration. Counsel described the employee’s job as a maintenance
mechanic and that the medical evidence clearly related the employee’s lung condition and
untimely death to his work duties. Appellant submitted a duplicate copy of the employee’s job
duties and an affidavit regarding her knowledge of the work-related nature of the employee’s
condition.
In an April 20, 2009 report, Dr. Jeffrey D. Gaber, a Board-certified internist, stated that
he had reviewed numerous medical records and performed a posthumous evaluation regarding
the cause of the employee’s death. The pulmonary history was notable for tobacco use from
which the employee quit several years prior to his death. Dr. Gaber advised that the employee’s
shortness of breath became prevalent in 2006 and a computerized tomography scan revealed
mediastinal lymphadenopathy. A September 19, 2001 thoracoscopic lung wedge resection was
interpreted as showing pulmonary fibrosis. The employee had a downhill course thereafter and
died on January 30, 2007. Dr. Gaber noted the death certificate listed the cause of death as
pneumonitis. He reviewed the history of the employee’s work as a maintenance mechanic and
custodian from 1992 through 2005. The job duties involved carpentry, painting, plumbing,
pipefitting and an asbestos removal project. Dr. Gaber stated that the employee removed old
drywall and old pipelines that were covered with asbestos and was not provided with proper
respiratory protection. He indicated that the employee had no other employment that would have
caused asbestos exposure. Dr. Gaber advised there was no indication in the medical records that
2

The record does not contain the December 13, 2007 decision but it is referenced in subsequent documents.

2

the employee’s physicians were aware that he had asbestos exposure, nor was the reading
pathologist aware of this history. He noted that pulmonary fibrosis has numerous causes, one
well-known cause of which is asbestosis. Dr. Gaber stated that the employee’s clinical picture
was consistent with asbestosis in that he had restrictive lung disease and marked interstitial
changes on chest x-ray. He opined that the employee’s asbestos exposure as well as his tobacco
use played a significant role in the development of the end-stage lung disease (pulmonary
fibrosis) which led to his death.
By decision dated July 15, 2009, the Office denied reconsideration on the grounds that
appellant did not submit new or relevant evidence or raise a substantive legal questions. It found
that counsel’s discussion of the medical evidence was irrelevant to the issue of causality. The
Office further found that Dr. Gaber’s report could not be considered relevant medical evidence,
as he was not a pulmonary specialist and thus could not render an opinion on pulmonary
causality.
On appeal, counsel contends that Dr. Gaber’s April 20, 2009 report was new and relevant
medical evidence and the Office erred by not conducting further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6
In support of a request for reconsideration, a claimant is not required to submit all
evidence, which may be necessary to discharge his or her burden of proof.7 The claimant need
only submit relevant, pertinent evidence not previously considered by the Office.8 When
reviewing an Office decision denying a merit review, the function of the Board is to determine

3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

3

whether the Office properly applied the standards set forth at section 10.606(b)(2) to the
claimant’s application for reconsideration and any evidence submitted in support thereof.9
ANALYSIS
The Office denied appellant’s claim find that the medical evidence was insufficient to
establish that the employee’s death was causally related to factors of his federal employment.
The last merit denial was dated May 8, 2008. Appellant, through her attorney, requested
reconsideration on April 23, 2009, contending that the evidence submitted was sufficient to
establish appellant’s claim. Appellant submitted a duplicate copy of the employee’s job duties,
an affidavit addressing the work-related nature of the employee’s disabling condition, and an
April 20, 2009 report from Dr. Gaber.
The underlying issue is medical in nature, concerning the causal relationship of the
employee’s diagnosed pulmonary condition and death to factors of his federal employment. To
be relevant, the evidence submitted in support of the April 23, 2009 request for reconsideration
must address this issue. Appellant’s affidavit and the employees’ job description are not relevant
to this issue. The April 20, 2009 report from Dr. Gaber, however, is medical evidence relevant
to the issue of causal relation and not previously reviewed by the Office. Dr. Gaber opined that
the employee’s asbestos exposures from his employment and his tobacco played a significant
role in the development of the pulmonary fibrosis, which led to his death. The Office found that
the report, while new, was not relevant as Dr. Gaber was not a pulmonary specialist and not
qualified to render an opinion on causality. This is not an appropriate standard review for
determining the relevancy of evidence in a request for reconsideration. Dr. Gaber is a physician
as defined under the Act10 and may render an opinion on causal relation. It was improper for the
Office to evaluate the probative value of the evidence submitted without merit review.11 This
evidence is new, relevant to the underlying issue in this claim and not previously considered by
the Office12 The Board will set aside the Office’s decision denying reconsideration and remand
the case for further review of the merits of appellant’s claim.13
CONCLUSION
The Board finds that the Office abused its discretion in denying appellant’s request for
reconsideration.

9

Annette Louise, 54 ECAB 783 (2003).

10

See 5 U.S.C. § 8101(2).

11

See E.R., 61 ECAB ___ (Docket No. 09-1655, issued March 19, 2010).

12

V.B., 58 ECAB 725 (2007).

13

Upon return of the case, the Office should incorporate the December 13, 2007 decision into the case record.

4

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
action consistent with this decision.
Issued: April 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

